DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the previous objections to claims 7 & 15, the applicant has amended the claims to correct the typographical errors, accordingly the objections are withdrawn.
Regarding the rejections of claims 5 & 16 under 112b, the applicant argues that one of “ordinary skill in the art would understand how one might determine a speed on a road segment based on the time spent on that road segment, as speed is generally understood as a distance, divided by time.” The examiner respectfully disagrees, even if the road segment was of known length, the distance traveled by the vehicle within that section is entirely unknown until it exits that road segment, knowing the amount of time that has passed since a vehicle has started on a road segment gives no indication of distance and therefore no indication of speed; accordingly, the rejection is upheld.
Regarding the rejections of claims 7 & 18 under 112b, the applicant has amended the claims for clarity and stated that the speed value is the value being averaged, this is clear. However, the claim still recites “based on a time” which is similarly unclear as discussed above; accordingly, the rejection is upheld. 
Regarding the rejections of claims 1-20 under 101, the applicant has amended claims 1 & 11-12 to recite “triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.” The applicant argues that this triggering step implements the abstract idea into a practical application in that it “is not ‘mere data manipulation or post-solution displaying,’ but instead enacts the solution to the traffic jam.” The examiner respectfully disagrees that this language is enough to implement the abstract idea into a practical application. While the navigational instructions may be 
Regarding the rejections of claims 1-20 under 103, the applicant argues that the primary reference used, Takeuchi, provided in the IDS with a publication date of July 1997, has in fact never been published and that the date and conference listed on the document are simply placeholders. When a document is cited in a rejection of a claim in an examination of a patent application or during an reexamination proceeding, an applicant or patent owner may challenge its public availability and/or the date it became publicly accessible, even when the document itself contains a publication date, by filing a proper affidavit or declaration under 37 CFR 1.132  that includes facts and evidence to support the applicant or patent owner's position. See MPEP § 716 et seq. 
While the examiner does not concede that the previous rejections under 103 cannot stand, in the interest of compact prosecution, new grounds for rejection are made in view of TU, WEI et al., Ho; Justin et al., LAPIDOT DROR, and FORSTER MARKUS et al. below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection;
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs; 
determining that a traffic jam is present on one or more road segments; 
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitation of generating, partitioning and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

Under Step 2A Prong 2:
The claim additionally recites a computer-implemented method further comprising:
triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.  
This “triggering” step is recited at a high level of generality (i.e. as a general means of providing information), and amounts to mere data manipulation or post-solution displaying, which are forms of insignificant extra-solution activity.
The limitation of “a computer-implemented method for traffic jam management”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer implementation. That is, other than reciting “computer-implemented”, nothing in the claim elements precludes the process from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites generating and triggering a change to information. See MPEP 2106.04(a)(2) III C

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed 
Claims 2-10 are rejected on the basis that they recite further limitations that are directed to the mental step processes of generating, converting, determining, representing, and collecting constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 
Claims 11 & 12 are rejected on the basis that they are encompassing in scope of the previously rejected claim 1, simply reciting different generic computer components.
Claims 13-20 are rejected on the basis that they are encompassing in scope of the previously rejected claims 2-8 and 10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, Wei et al. (CN 106530694 A) in view of Ho; Justin et al. (US 20190120640 A1)
Regarding claim 1, Tu teaches:
A computer-implemented method for traffic jam management, comprising: (Abstract: "a traffic congestion prediction method and system based on traffic congestion propagation model, the method comprising:")
…
determining that a traffic jam is present on one or more road segments; (Abstract: "calculate the vehicle in a first segment of the passing speed according to the passing speed, calculating the vehicle travel threshold value; if the current vehicle of instantaneous driving speed is less than the vehicle running threshold, judging that there is a traffic jam")
Tu does not explicitly teach:
generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection;
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs;
and triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.
However, in the same field of endeavor, Ho teaches:
generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection; (Paragraph 145: "For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments.")
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs; (Paragraph 145: "To ameliorate data explosion, other graph representations...partition into sub-graphs,")
and triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam. (Paragraph 156: "This information, when used to route autonomous vehicles, allows autonomous vehicles to avoid certain roads or navigate safely around them.")

Tu and Ho are analogous art because they both generally relate to vehicle navigation with consideration for traffic congestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the traffic congestion prediction teachings of Tu with the graphical organization of road data teachings of Ho to improve the effectiveness and efficiency of vehicle routing. (Ho: Paragraphs 3-4)

claim 2, Tu in combination with Ho teaches the method of claim 1, Ho further teaches: 
wherein generating the representation of the road network comprises converting an input road network graph that has vertices representing intersections and edges representing road segments into the road graph. (Paragraph 144: "The graph is a planar topology that represents the traversable space. For human routing, this graph is directly correlated to the road network, with edges and nodes representing road segments and intersections, respectively.")

Regarding claim 3, Tu in combination with Ho teaches the method of claim 2, Ho further teaches: 
wherein converting the input road network graph into the road graph comprises representing vertices in the input road network graph as respective sets of edges in the road graph, with an edge connecting each pair of road segments that meets at a corresponding intersection.  (Paragraph 145)

Regarding claim 4, Tu in combination with Ho teaches the method of claim 1, Tu further teaches: 
wherein determining that a traffic jam is present on one or more road segments comprises determining a speed for each vehicle present in the sub-graph or sub-graphs associated with the one or more road segments.  (Abstract)

Regarding claims 11-15, .
Claims 5-7 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, Wei et al. in view of Ho; Justin et al. and further in view of Lapidot; Dror (CA 2390352 C)
Regarding claim 5, the combination of Tu and Ho teach the method of claim 4, the combination does not explicitly teach:
wherein determining the speed for each vehicle comprises determining the speed based on a time that each vehicle has spent on a respective sub-graph.  
However, in the same field of endeavor, Lapidot teaches:
wherein determining the speed for each vehicle comprises determining the speed based on a time that each vehicle has spent on a respective sub-graph.  (Page 54: "This difference represents the time which has elapsed since the user was detected in some other cell. Therefore, the quotient constitutes a rough estimate of the speed at which the user has recently been travelling.")

Tu, Ho, and Lapidot are all analogous art because they all generally relate to vehicle navigation with consideration for traffic congestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tu and Ho with the specific traffic consideration teachings of Lapidot to improve route guidance. (Lapidot: Page 2 Last Paragraph) See MPEP 2141 III D

Regarding claim 6, the combination of Tu, Ho, and Lapidot teaches the method of claim 5, Ho further teaches:
wherein determining the speed for each vehicle further comprises determining an average of speeds reported in a plurality of consecutive messages from each vehicle.  (Paragraph "a real-time traffic data pipeline may provide real-time speeds for a subset of the edges, or autonomous vehicle sensor data may provide real-time road or lane closure information" This system is receiving a real-time stream of a plurality of messages containing speed data, it would be obvious in view of Tu and Lapidot to take the average of these.)

Regarding claim 7, the combination of Tu, Ho, and Lapidot teaches the method of claim 6, Ho further teaches:
wherein determining the speed for each vehicle further comprises determining the average over a number of consecutive messages from each vehicle (Paragraph 143)
Lapidot further teaches:
based on a time since each vehicle entered a respective sub-graph. (Page 54)

Regarding claims 16-18, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 5-7.

Claims 8-10 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, Wei et al. in view of Ho; Justin et al. and Lapidot; Dror and further in view of Forster Markus et al. (WO 2015055780 A1)
Regarding claim 8, Tu, Ho, and Lapidot teach the method of claim 4, Lapidot further teaches:
wherein determining that a traffic jam is present on one or more road segments further comprises determining a density of cars… (Page 7: "Also in accordance with a preferred embodiment of the present invention, the at least one traffic-characterizing parameter includes at least one of the following group of parameters: a travel time parameter, a traffic speed parameter, a traffic density parameter, and a traffic flow parameter.”)

having a below-threshold speed on one or more road segments. 
However, in the same field of endeavor, Forster teaches:
having a below-threshold speed on one or more road segments. (Page 7: "Embodiments of the invention utilize a connectionless networking protocol based on beacons, meaning that vehicles broadcast their messages in a burst, only in case of a significant slowdown or if the speed falls below a given threshold.")

Tu, Ho, Lapidot, and Forster are all analogous art because they all generally relate to vehicle navigation with consideration for traffic congestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tu, Ho, and Lapidot, with the selective communication teachings of Forster to further improve traffic flow (Forster Page 7) See MPEP 2141 III D

	Regarding claim 9, Tu, Ho, Lapidot, and Forster teach the method of claim 8, Lapidot further teaches:
wherein determining that a traffic jam is present on one or more road segments further comprises determining that the density of cars is above a traffic jam threshold density.  (Page 81: "particularly if more than one route gives equally satisfactory results or passes a minimum satisfaction threshold, then the route selected for that individual user may be selected also in accordance with additional criteria"  Page 7: "Also in accordance with a preferred embodiment of the present invention, the at least one traffic-characterizing parameter includes at least one of the following group of parameters: a travel time parameter, a traffic speed parameter, a traffic density parameter, and a traffic flow parameter. Further in accordance with a preferred embodiment of the present invention, the system also includes at least one historical database storing historical location information characterizing past distributions of users over a geographical area of interest, and the traffic monitor is, at least on occasion, operative to compute the at least one traffic-characterizing parameter at least partly on the basis of the historical location information." Taught here is the characterization of a road segment as trafficked by the use of average historical data as a threshold for suitability for travel route selection. It would be obvious to consider a road section as having a traffic jam when the road has an unsatisfactory level of density and speed.)

Regarding claim 10, Tu, Ho, and Lapidot teach the method of claim 4, the combination does not teach:
wherein determining that a traffic jam is present on one or more road segments further comprises collecting location information from only those cars having a below-threshold speed.  
However, in the same field of endeavor, Forster teaches:
wherein determining that a traffic jam is present on one or more road segments further comprises collecting location information from only those cars having a below-threshold speed.  (Page 7: "Embodiments of the invention utilize a connectionless networking protocol based on beacons, meaning that vehicles broadcast their messages in a burst, only in case of a significant slowdown or if the speed falls below a given threshold.")

Regarding claims 19-20, they are rejected on the basis that they are encompassed in scope by claims 8 & 10, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.W.V./               Examiner, Art Unit 3662             

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662